Judgment, Supreme Court, Bronx County (Ralph A. Fabrizio, J.), rendered April 6, 2009, convicting defendant, upon her plea of guilty, of assault in the third degree, and sentencing her to a term of 15 days, unanimously affirmed.
The misdemeanor information was not jurisdictionally defective (see People v Kalin, 12 NY3d 225, 232 [2009]). It charged all the elements of third-degree assault, and set forth sufficient factual allegations to warrant the conclusion that the victim suffered substantial pain. Accepting the allegations as true, a trier of fact could infer that when defendant punched the victim in the face, she caused substantial pain (see People v Henderson, 92 NY2d 677, 679 [1999]; see also People v Chiddick, 8 NY3d 445, 448 [2007]; People v Guidice, 83 NY2d 630, 636 [1994]), especially since defendant expressly announced her intent to injure the victim just before she punched her. Concur — Saxe, J.P., Friedman, DeGrasse, Freedman and Abdus-Salaam, JJ.